EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 4 shows the limitation “the media” in line 1.  This is amended to show: “the non-transitory computer-readable media”;
Claim 6 shows the limitation “the media” in line 1.  This is amended to show: “the non-transitory computer-readable media”;
Claim 8 shows the limitation “the media” in line 1.  This is amended to show: “the non-transitory computer-readable media”; and
Claim 9 shows the limitation “the media” in line 1.  This is amended to show: “the non-transitory computer-readable media”;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 4, 6, 8-10 and 19-20 are allowed.
The claimed invention of the independent claims are generally directed to determining whether received messages are faulted based at least on a modulation quality of the received message.   The independent claims were amended to define the claimed invention and further differentiate the claims from the prior art references previously-cited by the Examiner.  The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Cariou et al. (US 2017/0331734) and Chen et al. (US 2020/0083983), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200112878 A1 – relate to systems and methods for efficiently managing retransmission of data in a wireless network.
US 20180270880 A1 - relates to wireless communication systems and more particularly to downlink and uplink transmission for high reliability low latency communications systems.
US 20170339692 A1 – elates to a wireless communication system, and more particularly, to a method for transmitting a frame for uplink multi-user data transmission and an apparatus therefor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413